EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 5/4/2022 has been entered.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner' s amendment was given in a telephone interview with Attorney Scott W. Higdon, Reg. No. 64,065 on June 2, 2022.
Only the claims presented below are being amended in this Examiner's Amendment, with all other claims being in final form as presented in the Amendment filed May 4, 2022.
For the following listed claims and lines thereof, the word “the” has been added to the phrase " to activate on-device natural language understanding " so that the phrase in final form recites “to activate the on-device natural language understanding”:

Claim 1, line 31;
Claim 7, line 2; 
Claim 8, line 2;
Claim 9, line 2;
Claim 12, line 2;
Claim 19, line 20;

Furthermore, claim 11 is Canceled.


Reasons for Allowance
Applicant’s arguments filed in the reply on 5/4/2022 were received and fully considered. Claims 1 and, 19 were amended.  Claims 10, and 20 were cancelled. Furthermore, via an examiner amendment, claim 11 was canceled as well. The claims were amended in a manner that places the application in condition for allowance. As such, claims 1 – 9, 12 – 19 are allowed over the prior art on record.  
Regarding claims 1 – 9, 12 – 19, the following is an examiner’s statement of reasons for allowance. The amended claims 1 and 19 recite:” wherein determining, based on the recognized text, whether to activate on-device natural language understanding and/or to activate the on-device fulfillment comprises: determining whether at least part of the recognized text conforms to a graphically rendered suggested automated assistant action that is being rendered at the client device while the spoken utterance is being spoken; when it is determined to activate the on-device natural language understanding and/or to activate the on-device fulfillment:”, which is allowable over the prior art. The closest teachings to the indicated allowable subject matter are the references that cited in the previous office action. One such prior art of the record is Williams et al. (US-20150363393A1), where he teaches Par. 0024:” … the context of a dialog system 102, such a spoken dialog system. The dialog system 102 includes a user interface 104 accepting inputs from a user 106. The user interface 104 may include software components, such as a user agent 108 (i.e., a client application), and/or hardware components facilitating interaction with the user agent 108 and/or the dialog system 102. For example, the user interface 104 may include one or more input devices 110 for accepting user utterances, such as a microphone 110a for accepting audio inputs (i.e., spoken utterances) or a keyboard 110b (physical or virtual via a touchscreen) for accepting text inputs (i.e., typed utterances). Similarly, the user interface 104 may include one or more output devices 112 for rendering the output of a dialog system 102, such as a display screen 112a for producing visual outputs and/or an audio transducer 112b (e.g., a speaker) for generating audible outputs (e.g., computer generated speech)”.
However, none of the prior art of record including Williams teach specifically determining whether at least part of the recognized text conforms to a graphically rendered suggested automated assistant action that is being rendered at the client device while the spoken utterance is being spoken.
Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1 – 9, 12 – 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656  

/MICHELLE M KOETH/             Primary Examiner, Art Unit 2656